Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION

                                         No. 04-18-00445-CR

                                       Nelson Anthony JASSO,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 341st Judicial District Court, Webb County, Texas
                                Trial Cause No. 2017CRB000696D3
                            Honorable Beckie Palomo, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: August 14, 2019

AFFIRMED

           Nelson Anthony Jasso appeals his punishment of twenty-five years in prison after a jury

found him guilty of first-degree murder. Jasso asserts the trial court erred in allowing the victim’s

widow to testify during the punishment phase about her daughter’s suicide attempt. However,

because Jasso failed to preserve his sole issue for review, we affirm.

                                            BACKGROUND

           On the evening of February 17, 2017, Juan Gutierrez went to collect rent from Jasso. Upon

arriving at the duplex, Gutierrez and Jasso had an altercation. Gutierrez was killed by a gunshot
                                                                                       04-18-00445-CR


wound to the chest. A jury found Jasso guilty beyond a reasonable doubt of the first-degree murder

of Gutierrez.

       During the punishment phase of the trial, Gutierrez’s widow testified that after the murder

of her husband, her daughter attempted suicide. Jasso asserts this testimony violated his Eighth

Amendment rights because the jury considered this testimony to determine sentencing. During this

testimony, Jasso did not object. Subsequently, Jasso was sentenced by the jury to twenty-five years

in prison. Jasso timely perfected appeal.

                                    PRESERVATION OF ERROR

       Jasso’s sole issue on appeal is whether the trial court erred in allowing the victim’s widow

to testify during the punishment phase about her daughter’s suicide attempt. Before reversing a

sentence, we must first determine whether Jasso preserved error for our review. See Darcy v. State,

488 S.W.3d 325, 328 (Tex. Crim. App. 2016). “[I]n order to preserve a complaint for appellate

review a defendant must have presented to the trial court a timely request or objection with

sufficient specificity to apprise the court of the grounds,” unless the specific grounds were apparent

from the context. Kirchner v. State, 739 S.W.2d 85, 86 (Tex. App.—San Antonio 1987, no pet.);

accord TEX. R. APP. P. 33.1(a)(1)(A). Although Jasso asserts that the error in admitting the

testimony was of a constitutional nature, this does not excuse him from the requirements of error

preservation. See Darcy, 488 S.W.3d at 329 (“[W]e have generally treated errors in the admission

of evidence as being subject to procedural default, regardless of the constitutional right

involved.”).

       Jasso did not object before, during, or after the testimony of the victim’s widow. Without

Jasso preserving error for our review, we may not reverse his sentence. See id. at 328. Accordingly,

Jasso’s sole issue is overruled.




                                                 -2-
                                                                                  04-18-00445-CR


                                        CONCLUSION

     Overruling Jasso’s sole issue for review, we affirm the judgment of the trial court.

                                               Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                             -3-